DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1,3,5-9 and 11-20 are allowed.	

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of record is Konicek et al (US 2012/0046746 A1) in view of Wilson-Wirth et al (US 2017/0156727 A1) which teaches a tissue repair construct, comprising: a graft material having first and second ends; a reinforcement material positioned on a first surface of the graft material adjacent to the first end of the graft material, the reinforcement material having a first end adjacent to the first end of the graft material and a second end remote from the first end of the graft material; and a suture integrally formed with the reinforcement material and having first and second suture tails extending from at least one end of the reinforcement material and secured to the graft material, the first and second suture tails forming multiple loops along a length of the reinforcement material and the graft material, each loop including a segment of the first and second suture tails extending through the reinforcement material and through the first surface of the graft material at a first position to a second surface of the graft material, around a side portion of the graft material and through the reinforcement material and the first surface of the graft material at a position longitudinally spaced from the first position and exiting the second surface of the graft material, wherein at least one of the first and second suture tails freely extends from the first end of the graft material, and wherein 
Regarding claims 6 and 11, the closest prior art is Konicek et al (US 2012/0046746 A1) in view of Wilson-Wirth et al (US 2017/0156727 A1) which teaches a graft material having first and second ends; a monolithic suture coupled to the graft material, the suture comprising a first terminal segment, a second terminal segment, and an intermediate segment disposed between the first terminal segment and the second terminal segment, the intermediate segment including a reinforcement portion that is flattened relative to the first and second terminal segments, the reinforcement portion positioned on a first surface of the graft material adjacent to the first end of the graft material, the reinforcement portion having a first end adjacent to the first end of the graft material and a second end remote from the first end of the graft material, wherein the suture forms multiple loops that surround a length of the reinforcement portion and adjacent side portions of the graft material, and wherein the tissue repair construct has at least one loose suture tail extending from the first end of the graft material.  Konicek in view of Wilson-Wirth fails to teach wherein the suture forms multiple loops that surround a length of the reinforcement portion and contact a periphery surface of each of adjacent side portions of the graft material.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864.  The examiner can normally be reached on Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774